DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-14 in the reply filed on 15 April 2022 is acknowledged.
Specification
The use of the term “ZIGBEE” in paragraphs 0031 and 0032, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baym (US 20170273664 A1) in view of Hyde (US 20170127997 A1).

With respect to claim 8, Baym discloses
A method (see paragraph 0131, “method”) comprising: 
commencing (see paragraph 0105, controller programmed to initiate), by a controller within a sensor device (see paragraph 0100-0101, fetal imaging device that includes one or more sensors and controller) and in response to pressing of a button on the sensor device (see paragraph 0105, controller commands signals to be applied in response to a user input and see paragraph 0110, user input received in the form of pressing a button),  sensing of physiological activities of a fetus from a belly of a pregnant patient (see paragraph 0100, sensors provide information about the fetus through contact with the skin of the body); 
 […] historical data stored in a cloud database (see paragraph 0107, controller compares between recorded image and previously stored image) communicatively coupled to the controller (see paragraph 0101, database accessible by controller); 
[…]; and
transmitting, by the controller, the counts to a cloud computing server (see paragraph 0144, cloud- based storage network) for assessment of fetal health for the pregnant patient (see paragraph 0113, controller programmed to transmit data of fetus for fetal monitoring).
Baym does not disclose calibrating, by the controller, one or more sensors within the sensor device based on historical data or determining, by the controller, counts of physiological activities per unit time once the one or more sensors have been calibrated.
Hyde teaches calibrating, by the controller, one or more sensors (see paragraph 0078, controller can calibrate one or more of the sensors) based on historical data (see paragraph 0078, information received from user and see paragraph 0072, stored measurements acquired at earlier time) and determining, by the controller, counts of the physiological activities per unit time (see paragraph 0029, controller can determine quantity of movement per unit time) once the one or more sensors have been calibrated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the controller as disclosed by Baym the ability to calibrate a sensor based on historical data and determine counts of physiological activity per unit time as taught by Hyde because the addition would have resulted in the predictable result of adjusting determinations of the orientation of the fetus and determining motion of the fetus per unit time (Hyde: see paragraph 0078).

With respect to claim 9, all limitations of claim 8 apply in which Baym further discloses
the cloud computing server is configured to generate a web-based report that comprises the assessment of fetal health for the pregnant patient (see paragraph 0158, images of one or more portions of the fetus can be generated and stored on cloud-based networks).

With respect to claim 10, all limitations of claim 9 apply in which Baym further discloses
the web-based report is updated in real- time (see paragraph 0113, real time viewing of fetal activity and images).

With respect to claim 11, all limitations of claim 9 apply in which Baym further discloses
the web-based report is updated at time- intervals determined based on computing resources of the cloud computing server (see paragraph 0113, scheduled viewing of fetal activity and images).

With respect to claim 12, all limitations of claim 8 apply in which Baym further discloses
the sensor device is configured to be worn on a maternity belt (see paragraph 0080, garment with support members to connect the garment to the body and adjustable and see paragraph 0089, the fetal imaging device includes a wearable garment).

With respect to claim 13, all limitations of claim 8 apply in which Baym further discloses
the sensor device is configured to be a part of clothing of the pregnant patient (see paragraph 0080, garment with support members to connect the garment to the body and is adjustable and see paragraph 0089, the fetal imaging device includes a wearable garment).

With respect to claim 14, all limitations of claim 8 apply in which Baym further discloses
the sensor device is portable (see paragraph 0080, garment with support members to connect the garment to the body and is adjustable and movable and see paragraph 0089, the fetal imaging device includes a wearable garment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Falk (US 20170367643 A1) which discloses a fetal monitoring hub.
Shah (US 20180353142 A1) which discloses a device for monitoring uterine activity of a pregnant patient.
Kiraly (US 20140228653 A1) which discloses a device and method for fetal visualization using a garment belt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791